Citation Nr: 9914378	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a painful callus of 
the left heel. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to October 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for prostate cancer, diabetes mellitus, 
and a painful callus of the left heel.

The veteran appeared and presented testimony at a Washington, 
D.C. Board hearing before the undersigned Board member in 
August 1998.

The Board notes that the issue of a painful callus of the 
left heel will be addressed in the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
prostate cancer to his period of active military service.

2.  There is no medical evidence linking the veteran's 
diabetes mellitus to his period of active military service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for prostate cancer is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
conditions, such as diabetes mellitus, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court Appeals for Veterans 
Claims (Court) has indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b). See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.


I.  Service Connection for Prostate Cancer

The service medical records (SMRs) are devoid of any 
indication that the veteran had prostate cancer in service.  
The veteran was seen in October 1964 for acute prostatitis, 
but this apparently resolved without any residuals, as the 
SMRs include no further indication that the he suffered from 
prostatitis.  Moreover, the veteran's September 1976 
separation examination report clinically evaluated the 
veteran's genitourinary system to be normal.

Post-service medical records show that the veteran was under 
the care of a private physician, George J. Mamo, M.D., in 
September 1994 for treatment of his prostate cancer.  A 
September 1994 discharge summary from St. Agnes hospital 
prepared by Dr. Mamo recounts that the veteran underwent a 
radical retropubic prostatectomy in order to treat his 
prostate cancer.  None of Dr. Mamo's records indicated that 
the veteran's prostate cancer was related to service. 

The veteran does claim in his hearing testimony and written 
statements that he underwent surgery during service at 
Wurzburg Hospital in Germany, and later at Wommack Army 
Hospital in the United States, to remove a growth in the area 
of the left thigh and left groin.  Although the SMRs did not 
reference these surgical procedures, even assuming that they 
occurred, it is not shown how the growth that was removed 
from the left thigh/groin area is related to the prostate 
cancer, and the resultant prostatectomy he had in September 
in September 1994.  The post-service medical records 
regarding his prostate cancer made no mention that that the 
veteran gave a history of previous prostate cancer, or that 
there was any indication showing that the veteran had 
previously had, or been treated for, prostate cancer.  

Thus, the Board finds that the veteran's claim of service 
connection for prostate cancer is not well grounded, as there 
is no medical evidence showing a nexus or link between the 
veteran's prostate cancer, first diagnosed in 1994, and his 
period of active service.  Moreover, as there is no medical 
evidence of any symptomatology consistent with prostate 
cancer between the time he left service in 1976 and 1994, 
there can be no finding that his claim is well grounded on 
the basis of continuity of symptomatology.

The Board notes that the veteran also claims presumptive 
service connection for prostate cancer secondary to herbicide 
exposure while serving in Vietnam, under 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. § 3.309(e) (1998).  The claims file 
shows that the RO considered the application of presumptive 
service connection for prostate cancer and requested that the 
veteran submit evidence that he served in Vietnam, but the 
veteran submitted none.  During his Board hearing, the 
veteran testified that he was in Vietnam for three or four 
days when his unit was flown into Cam Rahn Bay.  The veteran 
may submit additional evidence to the RO to substantiate this 
claim.  Upon receipt of such evidence, the RO may adjudicate 
whether the veteran is entitled to presumptive service 
connection for prostate cancer on the basis of exposure agent 
orange.

The only evidence of record supporting the veteran's 
contentions are his own written statements and testimony, and 
the testimony of his spouse.  As a matter of law, the veteran 
and his spouse (as laypersons) are not competent to offer 
opinions that his current prostate is related to service.  
Such statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
other words, the veteran needs to show medical evidence that 
his prostate cancer can be medically linked to service.  By 
this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Service Connection for Diabetes Mellitus

The veteran claims his onset of diabetes mellitus occurred 
during his active duty.  In his written statements and 
testimony, the veteran explains that although he was not 
diagnosed with diabetes mellitus until 1989, more than 10 
years after separating from service, he did suffer from 
certain diabetic symptoms - such as excessive thirst, 
frequent urination, and light-headedness - during service.  

The SMRs are devoid of any diagnosis or treatment of diabetes 
mellitus, nor is there any record in the SMRs of symptoms 
consistent with diabetes, included those claimed by the 
veteran to have occurred during service.  

A September 1997 VA examination report stated that the 
veteran had insulin dependent diabetes mellitus for the 
previous seven years.  The impression included insulin 
dependent diabetes mellitus.  

A September 1997 VA discharge summary stated that the veteran 
was a known diabetic for eight years, on insulin two times 
daily.   

As previously mentioned, the veteran is entitled to 
presumptive service connection for diabetes mellitus if he 
developed diabetes mellitus to a degree of 10 percent or more 
within one year from separation from service pursuant to 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309.  However, as there was no diagnosis of diabetes 
mellitus until 1989, more than one year after separation from 
service, the provisions providing for presumptive service 
connection are inapplicable.    

With regard to direct service connection under 38 C.F.R. 
§ 3.303 and 3.304, the Board finds that the veteran's claim 
for diabetes mellitus is not well grounded as there is no 
medical evidence showing a nexus or link between the 
veteran's diabetes mellitus, first diagnosed in 1989, and his 
period of active service.  Moreover, as there is no medical 
evidence of a nexus or link between his diabetes and the 
symptoms he states he had from the time he left service in 
1976 until 1989.  

The only evidence of record supporting the veteran's 
contentions are his own written statements and testimony, and 
the testimony of his spouse.  As a matter of law, the veteran 
and his spouse (as laypersons) are not competent to offer 
opinions that his current diabetes mellitus is related to 
service.  Such statements do not satisfy the medical nexus 
requirement and cannot, therefore, render his claim well 
grounded.  See Espiritu, 2 Vet. App. 492.  In other words, 
the veteran needs to show medical evidence that his diabetes 
mellitus can be medically linked to service.  By this 
decision, the Board is informing the veteran that competent 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5103(a) (West 1991); Robinette, 
8 Vet. App. 69.

The Board recognizes that this appeal is being disposed of in 
a manner that differs, in part, from that used by the RO.  
The RO denied the veteran's claim on the merits, while the 
Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

A well-grounded claim not having been submitted, service 
connection for prostate cancer is denied.

A well-grounded claim not having been submitted, service 
connection for diabetes mellitus is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a callus of the left heel is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
See Murphy, 1 Vet. App. At 81; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to that claim.  

This finding for a well-grounded claim is based primarily on 
the evidence contained in an October 1997 letter from Steven 
K. Bowen, D.P.M., which stated that he originally saw the 
veteran in January 1997 for a painful callus of the left 
heel, and that the veteran related a history of developing 
this disability in service.  Dr. Bowen observed a calcified 
mass in the soft tissues in the posterior aspect of the left 
heel that had developed as secondary abscess, probably the 
result of chronic shoe pressure.  Dr. Bowen opined that the 
veteran's left heel disability "began in the military and 
therefore should be considered service connected."

In contrast to this evidence, however, the veteran's SMRs 
make no mention of a medical problem with his foot or left 
heel.  Furthermore, the veteran did not make such an 
assertion regarding his left heel until December 1997.  
Indeed, up until January 1997, he was seen very infrequently 
- in January 1984 and again in February 1990 - for complaints 
concerning his left heel.  At the time of those instances of 
treatment, no suggestion of any relationship to service was 
noted. 
Post-service medical records include VA treatment records 
dated in January 1984, February 1990, and October 1997 for a 
callus of the left heel.  

In his written statements and testimony, the veteran contends 
that his callus of the left heel began in service in 1963 and 
persisted throughout service until his discharge in October 
1976.  Shortly after discharge, the veteran claims to have 
been examined and treated regularly by private physicians 
concerning his callus of the left heel. 

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, the case is hereby 
REMANDED to the RO for the following actions:

1.  The RO is to ask the veteran to 
provide the names and addresses of all 
physicians, family or specialists, who 
examined or treated him his callus or 
calluses of the left heel after his 
discharge from service in October 1976 
and prior to 1984.  

2.  The RO should obtain copies of any 
medical records from the medical 
providers named by the veteran.  

3.  If the veteran provides any names of 
medical providers and records are 
obtained from any of the providers, the 
veteran should be afforded a 
comprehensive VA podiatry examination for 
the purpose ascertaining the etiology of 
his left heel callus disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
specifically requested to report 
complaints and clinical findings in 
detail and offer an opinion as to whether 
it is at least as likely as not that his 
current left heel callus disability was 
incurred during service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with her 
current appeal.  No action is required of the appellant until 
she is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

